Case 2:19-cv-00066-JRG Document 347 Filed 07/16/20 Page 1 of 7 PageID #: 34573



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

OPTIS WIRELESS TECHNOLOGY, LLC,
OPTIS CELLULAR TECHNOLOGY, LLC,                    Civil Action No. 2:19-cv-00066-JRG
UNWIRED PLANET, LLC, UNWIRED
PLANET INTERNATIONAL LIMITED,
AND PANOPTIS PATENT                                JURY TRIAL DEMANDED
MANAGEMENT, LLC,

                               Plaintiffs,

       v.

APPLE INC.,

                               Defendant.


                      APPLE INC.’S FURTHER RESPONSE TO
                THE COURT’S QUESTIONS AT STATUS CONFERENCE

       As further response to the Court’s questions at yesterday’s status conference, Apple states

as follows:

       1.      During the status conference, Your Honor asked about barriers to proceeding to

trial. The most important barrier is the pandemic itself—as detailed in Apple’s continuance

motion, the infection rates and corresponding health risks have sharply increased recently in Texas

and other states, presenting clear and significant dangers to holding the trial in August.

       2.      Beyond the health risks discussed in Apple’s motion, Apple explained that certain

European experts cannot travel to the United States for trial due to government restrictions. Their

inability to do so deprives Apple of the ability to conduct in-person direct (of Apple’s expert Mr.

Rodermund—who lives in Germany—regarding standards organization rules and their application

to the patents in this case) and in-person cross examinations (of Plaintiffs’ expert Mr. Borghetti—

who lives in France—regarding French law). That inability to conduct in-person examinations
Case 2:19-cv-00066-JRG Document 347 Filed 07/16/20 Page 2 of 7 PageID #: 34574



impairs Apple’s ability to present its defenses, as discussed in Apple’s motion for a continuance.

        3.     Relatedly, Your Honor asked about the legal restrictions preventing witnesses from

testifying while located in certain European countries. Mr. Sheasby incorrectly represented that

there are none. Below is a short summary of the relevant restrictions and the implications for trial.

        4.     The gathering of evidence in Germany, France, and Italy for use in a United States

litigation is governed by the Hague Convention of 1970 on the Taking of Evidence Abroad in Civil

and Commercial Matters.1 Germany, France, and Italy impose additional restrictions on taking

depositions of their national citizens within their borders. Taking testimony requires obtaining

prior approval for the deposition in processes that can take significant time to complete. For

example, according to United States Government guidance:

       a deposition of a German citizen in Germany requires the deposition to take place at the

        U.S. Consulate and the prior approval of the German Ministry of Justice; otherwise, parties

        may be subject to criminal sanctions2;



1
  U.S. Embassy & Consulates in Germany, Judicial Assistance (last visited July 16, 2020),
https://de.usembassy.gov/u-s-citizen-services/local-resources-of-u-s-citizens/judicial-
assistance/#:~:text=General%20Procedure%3A,U.S.%20citizen%20resident%20in%20Germany.
&text=A%20minimum%20of%20six%20weeks,anticipated%20taking%20of%20testimony%3B
%20or; Embassy of the United States, Taking Evidence in France in Civil and Commercial Matters
(updated             July           23,             2015),            https://fr.usembassy.gov/wp-
content/uploads/sites/50/acs_depositions.pdf; U.S. Department of State, Bureau of Consular
Affairs, Judicial Assistance Country Information–Italy, Taking Voluntary Depositions of Willing
Witnesses (updated Nov. 15, 2013), https://travel.state.gov/content/travel/en/legal/Judicial-
Assistance-Country-Information/Italy.html.
2
  See U.S. Consulate General in Germany, Depositions, https://de.usembassy.gov/wp-
content/uploads/sites/21/Deposition-Instructions_022719.pdf (“All depositions in Germany must
take place at the U.S. Consulate General in Frankfurt. Bilateral agreements between Germany and
the United States require that the German Ministry of Justice pre-approves all requests for
depositions. Depositions taken without the prior approval of the German Ministry of Justice and/or
without the involvement of the United States Mission to Germany are unauthorized and may lead
to criminal penalties against the participants.”); Planet Depos, Checklist for U.S. Depositions in
Germany (last visited July 16, 2020), https://planetdepos.com/locations/germany/depositions-
germany-checklist/ (“Germany is a party to The Hague Evidence Convention and requires foreign
                                                 -2-
Case 2:19-cv-00066-JRG Document 347 Filed 07/16/20 Page 3 of 7 PageID #: 34575



      a deposition of a French citizen in France requires prior permission from the Ministry of

       Justice3; and

      a deposition of an Italian citizen in Italy requires prior permission from the Court of

       Appeals in Italy.4

       5.      Mr. Sheasby stated during the status conference that Apple was concocting

“inchoate” excuses to avoid presenting witnesses for depositions. That is not true. Apple has done

its best to meet discovery obligations in this case while carefully following the laws in foreign

countries. Thus, Apple had its expert Mr. Rodermund travel to Belgium—which does not have

the same restrictions on testimony as exist in Germany, France, and Italy—to sit for a

videoconference deposition. And there was no attempt by Apple to avoid or delay this deposition:



attorneys to provide advance notice and obtain permission from the government to take
depositions. This process takes approximately 6 weeks.”).
3
  See U.S. Department of State, Bureau of Consular Affairs, Judicial Assistance Country
Information–France,        Taking      Voluntary      Depositions     of    Willing     Witnesses,
https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
Information/France.html (last updated Mar. 23, 2018) (“Depositions of French citizens and third
country nationals require prior permission of the French Central Authority for the Hague Evidence
Convention and require a commission issued by a court in the United States. The French Central
Authority will not approve any deposition taken on notice. The U.S. Embassy or Consulate must
have the documentation at least 45 days prior to the proposed deposition date and French
translations in order to request permission of the French Central Authority.”); Planet Depos,
Checklist for U.S. Depositions in France (last visited July 16, 2020),
https://planetdepos.com/locations/france/depositions-france-checklist/ (“France is a party to The
Hague Evidence Convention and requires foreign attorneys to provide advance notice and obtain
permission from the French Central Authority to take depositions.”).
4
  See U.S. Department of State, Bureau of Consular Affairs, Judicial Assistance–Italy (last updated
Nov. 15, 2013), https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
Information/Italy.html (“For the voluntary depositions of non-U.S. citizens, the commissioner
must first arrange through local counsel for permission of the Court of Appeals in Italy having
jurisdiction over the deponent and arrange for someone authorized under Italian law to administer
oaths to do so.”); Planet Depos, Court Reporting in Italy (last visited July 16, 2020),
https://planetdepos.com/locations/italy/ (“Italy is a party to The Hague Evidence Convention;
however, prior permission for taking depositions of citizens of Italy must be obtained through the
Court of Appeals in Italy. We highly suggest allowing roughly 4 to 6 weeks’ time for scheduling
depositions in Ireland due to the logistics involved in the scheduling and planning processes.”).
                                               -3-
Case 2:19-cv-00066-JRG Document 347 Filed 07/16/20 Page 4 of 7 PageID #: 34576



indeed, Apple presented Mr. Rodermund for deposition before Plaintiffs offered Mr. Borghetti or

Mr. Virdis for deposition.

        6.      Indeed, even as of today, there is one Plaintiffs’ expert deposition (of Mr. Virdis—

who lives in Italy—regarding testing for ’833 patent-related issues) that has not yet taken place.

Plaintiffs only agreed today to present Mr. Virdis for deposition in Belgium, on July 29.5 Although

Mr. Virdis is not presently on Plaintiffs’ witness list, he conducted testing on which Plaintiffs

apparently intend to rely, and Apple has the right to depose him about that testing. (Apple would

object to any attempt by Plaintiffs to refer to that testing at trial unless Mr. Virdis testifies at trial.

Dkt. 192 (moving to “Exclude Opinions of Experts Who Do Not Testify at Trial”).)

        7.      Mr. Sheasby knows all of this. Apple long ago provided the legal information set

out above to Plaintiffs, and in an earlier joint motion to the Court (seeking leave to take certain

depositions after the case deadlines), the parties jointly noted their “agreement that each party will

arrange for its expert witnesses to travel to Belgium, England, or some other country where the

witness can sit for remote deposition consistent with Apple’s views of the law.” Dkt. 156 at 2-3.

The Court entered an order allowing this joint motion on June 9. Dkt. 158.




5
  Mr. Sheasby suggested to the Court during the status conference that Apple has acted improperly
by refusing to engage in “interviews” of the European experts in their home countries. These
“interviews” would involve taking an unsworn deposition with the parties stipulating that it could
be admitted at trial as if it were a regular deposition. Apple has declined to do this, as the relevant
European countries could view this as an improper attempt to skirt the restrictions summarized
above—the approach would amount to taking the equivalent of a deposition and just calling it
something else. Apple is not comfortable taking such a cavalier approach to compliance with these
countries’ laws.
                                                   -4-
Case 2:19-cv-00066-JRG Document 347 Filed 07/16/20 Page 5 of 7 PageID #: 34577



                                   Respectfully submitted,

  Dated: July 16, 2020             /s/ Melissa R. Smith
                                   Mark D. Selwyn (pro hac vice)
                                   mark.selwyn@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                     HALE AND DORR LLP
                                   950 Page Mill Road
                                   Palo Alto, CA 94304
                                   Telephone: (650) 858-6000
                                   Facsimile: (650) 858-6100

                                   Mindy Sooter (pro hac vice)
                                   mindy.sooter@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
                                   1225 Seventeenth Street, Suite 2600
                                   Denver, CO 80202
                                   Telephone: (720) 274-3135
                                   Facsimile: (720) 274-3133

                                   Joseph J. Mueller (pro hac vice)
                                   Timothy D. Syrett (pro hac vice)
                                   timothy.syrett@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                     HALE AND DORR LLP
                                   60 State Street
                                   Boston, MA 02109
                                   Telephone: (617) 526-6000
                                   Facsimile: (617) 526-5000

                                   Brittany Blueitt Amadi (pro hac vice)
                                   brittany.amadi@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                     HALE AND DORR LLP
                                   1875 Pennsylvania Avenue NW
                                   Washington, DC 20006
                                   Telephone: (202) 663-6000
                                   Facsimile: (202) 663-6363




                                     -5-
Case 2:19-cv-00066-JRG Document 347 Filed 07/16/20 Page 6 of 7 PageID #: 34578



                                   Melissa R. Smith
                                   State Bar No. 24001351
                                   melissa@gillamsmithlaw.com
                                   GILLAM & SMITH, LLP
                                   303 South Washington Avenue
                                   Marshall, TX 75670
                                   Telephone: (903) 934-8450
                                   Facsimile: (903) 934-9257


                                   Attorneys for Defendant Apple Inc.




                                     -6-
Case 2:19-cv-00066-JRG Document 347 Filed 07/16/20 Page 7 of 7 PageID #: 34579



                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this document was served on July 16, 2020 on

all counsel who have consented to electronic service.


                                                /s/ Melissa R. Smith




                                              -7-
